DETAILED ACTION
Response to Amendment
The Amendment filed 23 November 2022 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s Amendments to the Claims in line with the Office’s suggestions have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 23 August 2022. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In independent claim 1 and 17, “the far-field area/far subterranean formation region extends an average of 10 to 300 meters from the wellbore” should be in the “introducing a first proppant” step, not the “introducing a second proppant” step (for readability; because the first proppant step refers to the far-field area/far subterranean formation region, not the second proppant step).  Claims 2-16 and 18-20 are objected to by dependency.
Claims 5 and 6 are now redundant with independent claim 1.  Accordingly, these claims should just be canceled. 
Claims 18 and 19 are now redundant with independent claim 17.  Accordingly, these claims should just be canceled. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as obvious over Matveev (WO 2009/088317), as evidenced by Nguyen (2018/0149008) (both cited previously).
Regarding independent claim 1 (and claims 5 and 6), Matveev discloses A method of treating a portion of a well bore (abstract “hydraulic fracturing or gravel packing is given in which at least a portion of the proppant or gravel is replaced with stiff, low-elasticity, low-deformability elongated particles”), the method comprising: 
introducing a first treatment fluid to a far-field area of a subterranean formation, the first treatment fluid comprising a first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “first half” of the cell would correspond to the far-field area, which proppant is placed in first); 
introducing a second treatment fluid to a near wellbore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”); and 
reducing flowback of the first proppant into the wellbore while permitting liquid passage into the wellbore by forming a near wellbore barrier containing the second proppant (e.g., p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”).
Regarding the second proppant’s increased length and reduced internal volume, Matveev discloses, e.g., “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” (p.17) vs. “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7).  Assuming the elongated particles have length of e.g. 15 mm and diameter of e.g. 1.5 mm (as the midpoints of 0.1-30 mm and 0.1-3 mm) and the proppant has average particle size of e.g. 2mm (as the midpoint of 2.38-1.68mm), then Matveev discloses “wherein the second proppant has increased length and reduced internal volume compared to the first proppant.”
Alternatively, even if it were somehow found that Matveev fails to disclose this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include, e.g., elongated particles of 10 mm length and 1 mm diameter and proppant of 2 mm average particle size (and thus “wherein the second proppant has increased length and reduced internal volume compared to the first proppant”), in order to provide a specific form of the elongated particles and the proppant within the general conditions set forth by Matveev.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the 10-300m far-field and 0-10 m near wellbore, as above, Matveev discloses “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (p.22) and thus places the conventional proppant outside of the near wellbore region first, then the elongated particles in the near wellbore region second (p.19). 
However, Matveev fails to specify how far the “near wellbore region” for the elongated particles extends.
Nevertheless, “near wellbore region” (and conversely, far-field regions) are well-understood in the art.  For example, the reference to Nguyen states “As used herein, the term “near-wellbore region,” or simply “near-wellbore,” refers to an annular volume of a subterranean formation penetrated by wellbore from the outer diameter of the wellbore extending radially inward along a main fracture from the wellbore and into the formation a distance of no greater than about 10 meters (33 feet)” ([0019]) and “the first, second, and any additional propped main fractures may be interconnected in the far-field wellbore region at a location in the range of a lower limit of about 11 m, 15 m, 20 m, 25 m, 30 m, 35 m, 40 m, 45 m, 50 m, 55 m, 60 m, 65 m, 70 m, 75 m, 80 m, 85 m, 90 m, 95 m, 100 m, 110 m, 120 m, 130 m, 140 m, and 150 m to an upper limit of about 300 m, 290 m, 280 m, 270 m, 260 m, 250 m, 240 m, 230 m, 220 m, 210 m, 200 m, 190 m, 180 m, 170 m, 160 m, and 150 m into the formation from the wellbore” ([0031]). 
Although silent to the values of the distances as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include placing the conventional proppant outside of the near wellbore region first from 11m to 300m away, then the elongated particles in the near wellbore region second no greater than 10m away, in order to place the elongated particles where they “are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (thereby including:
“introducing a first treatment fluid to a far-field area of a subterranean formation, the first treatment fluid comprising a first proppant, wherein the far-field area of the subterranean formation extends an average of 10 to 300 meters from the well bore; 
introducing a second treatment fluid to a near wellbore area of the subterranean formation, the second treatment fluid comprising a second proppant different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant, wherein the near wellbore area of the subterranean formation extends an average of 0 to 10 meters from the well bore”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 2 and 4, Matveev discloses, e.g., “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions” (p.27).
There being “no flowback” means that 0% of the conventional proppant was able to penetrate the barrier formed by the elongated particles, or there was 100% reduction in backwash.  Accordingly, in order for there to be “no flowback” through the elongated particles, Matveev must inherently or implicitly disclose:
(claim 2) wherein the near wellbore barrier forms as the second proppant lodges and interconnects in the near wellbore area of the subterranean formation, the near wellbore barrier containing gates between the interconnected second proppant, wherein a gate size is less than an average size of the first proppant; and/or
(claim 4) wherein the near wellbore barrier reduces an amount of backwash of the first proppant by 1 to 100%.
Regarding claim 3, Matveev discloses permeabilities of, e.g., ~0.7x10-9 m2 from the proppant pack (Fig. 9) = ~0.7x10-5 cm2, among others.  Accordingly, Matveev anticipates wherein the near wellbore barrier has a liquid permeability of about 0.001 to 1x10-5 cm2.
Regarding claims 7 and 8, Matveev discloses “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7) and “It should be understood that by "conventional" or "spherical" proppant is meant proppant having particles having a roundness of greater than about 0.8 and a sphericity of greater than about 0.8” (p.16).  Accordingly, Matveev anticipates:
(claim 7) wherein the first proppant has an average size of 0.1 mm to 5 mm; and/or
(claim 8) wherein the first proppant has a spherical shape with a roundness and sphericity of more than 0.7, and an average diameter of 0.2 mm to 5 mm.
Regarding claim 9, Matveev discloses “Normally the proppant will be present in the slurry in a concentration of from about 1 PPA (119.826 kgPA) to about 25 PPA (2995.65 kgPA), preferably from about 1 PPA (119.826 kgPA) to about 16 PPA (1917.22 kgPA)” (p.7).  PPA = pounds proppant added per gallon, and water is about 8.345 lbs/gal.  Accordingly, 1-25 PPA proppant would be 1-25 lb/gal proppant in ~8.345 lb/gal water, or ~11-75 wt% of the first treatment fluid.  Accordingly, Matveen anticipates wherein a concentration of the first proppant is from about 0.01 to about 80% by weight of the first treatment fluid.
Regarding claim 10, Matveev discloses “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” (p.17) and “Ceramic rods with an aspect ratio of about 5 were used in all these experiments” (p.26).  
Although silent to the exact ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include “wherein the second proppant has an average length of 2 mm to 10 mm, an average width of 0.2 mm to 1.5 mm, and an average length to width ratio of 2:1 to 10:1,” in order to provide a specific form of the elongated particles within the general conditions set forth by Matveev.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claims 12 and 13, Matveev discloses “Mixtures of different sizes with the same shape as well as mixtures of different shapes and different sizes may be used. Improvements may be obtained from, for example, mixtures of plates and rods, and mixtures of conventional proppants and plates and rods” (p.18).
Although Matveev does not actually appear to ever specify the concentration of elongated particles, because these serve the same purpose as the conventional proppant, presumably they would be provided in the same general conditions as the conventional proppant (p.7 “Normally the proppant will be present in the slurry in a concentration of from about 1 PPA (119.826 kgPA) to about 25 PPA (2995.65 kgPA), preferably from about 1 PPA (119.826 kgPA) to about 16 PPA (1917.22 kgPA)”; 1 PPA = 1 lb/gal elongated particles in water would be ~120 grams per liter).  Accordingly, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to provide:
(claim 12) wherein the second treatment fluid contains a second proppant and third proppant, wherein the second proppant is at least 100 grams per liter and up to 30 percent by weight of a total amount of proppants in the second treatment fluid; and/or
(claim 13) wherein the second treatment fluid contains a concentration of 100 to 2,400 grams per liter of the second proppant, 
in order to provide a specific amount of the elongated particles within the general conditions set forth by Matveev.  
Regarding claim 14, Matveev discloses “Any proppant (gravel) may be used with the materials (the elongated particles) and methods of the Invention. Such proppants (gravels) may be natural or synthetic, coated (for example by resin), or contain chemicals; more than one may be used sequentially or in mixtures of different sizes or different materials” (p.7).  In order to be used “sequentially,” this must refer to more than one proppant in different fluids.  Accordingly, Matveev anticipates wherein the first treatment fluid is introduced as part of a first group of treatment fluid, the first group of treatment fluid containing from 1 to 4 proppants in different fluids.
Regarding claim 15, Matveev discloses wherein the second proppant is a tail-in proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”).
Regarding claim 16, Matveev discloses A near wellbore barrier formed according to the method of claim 1 (p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to a near wellbore barrier in the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”).
Regarding independent claim 17 (and claims 18 and 19), Matveev discloses A method (abstract “hydraulic fracturing or gravel packing is given in which at least a portion of the proppant or gravel is replaced with stiff, low-elasticity, low-deformability elongated particles”) comprising: 
introducing a first proppant to a far subterranean formation region (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “first half” of the cell would correspond to the far area); 
introducing a second proppant to a near subterranean formation region, wherein the second proppant is different from the first proppant (p.19 “(1) 100% conventional proppant through most of the job and 100% elongated particles tailed in for the last 5% to 50% by total weight of proppant used in the job, preferably for the last 20% to 30% of the job”; also p.26 “Laboratory experiments that demonstrated the effectiveness of sand production prevention were also carried out. … The first half of a cell was loaded with sand/proppant of a specific mesh size and the second half was loaded with ceramic rods”; note “second half” of the cell would correspond to the near wellbore area, as in p.22 “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important”); and 
forming a near subterranean formation barrier as the second proppant contacts the near subterranean formation region, the near subterranean formation barrier containing gates between the second proppant, wherein a gate size is less than an average size of the first proppant (p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”; “no flowback” means that 0% of the conventional proppant was able to penetrate the barrier formed by the elongated particles), and the near subterranean formation barrier permits liquid passage and reduces backwashing of the first proppant (e.g., p.27 “Three different samples of sand were tested: 20/40 (~0.5 mm), 30/50 (~0.42 mm), 40/70 (~0.29 mm); the rods were 0.85-1 mm in diameter and 3.5-5 mm in length. It was found that there was no flowback of sand (or sand production) from the pack under these conditions”).
Regarding the second proppant’s increased length and reduced internal volume, Matveev discloses, e.g., “Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” (p.17) vs. “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7).  Assuming the elongated particles have length of e.g. 15 mm and diameter of e.g. 1.5 mm (as the midpoints of 0.1-30 mm and 0.1-3 mm) and the proppant has average particle size of e.g. 2mm (as the midpoint of 2.38-1.68mm), then Matveev discloses “wherein the second proppant has increased length and reduced internal volume compared to the first proppant.”
Alternatively, even if it were somehow found that Matveev fails to disclose this, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include, e.g., elongated particles of 10 mm length and 1 mm diameter and proppant of 2 mm average particle size (and thus “wherein the second proppant has increased length and reduced internal volume compared to the first proppant”), in order to provide a specific form of the elongated particles and the proppant within the general conditions set forth by Matveev.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the 10-300m far-field and 0-10 m near wellbore, as above, Matveev discloses “The elongated particles are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (p.22) and thus places the conventional proppant outside of the near wellbore region first, then the elongated particles in the near wellbore region second (p.19). 
However, Matveev fails to specify how far the “near wellbore region” for the elongated particles extends.
Nevertheless, “near wellbore region” (and conversely, far-field regions) are well-understood in the art.  For example, the reference to Nguyen states “As used herein, the term “near-wellbore region,” or simply “near-wellbore,” refers to an annular volume of a subterranean formation penetrated by wellbore from the outer diameter of the wellbore extending radially inward along a main fracture from the wellbore and into the formation a distance of no greater than about 10 meters (33 feet)” ([0019]) and “the first, second, and any additional propped main fractures may be interconnected in the far-field wellbore region at a location in the range of a lower limit of about 11 m, 15 m, 20 m, 25 m, 30 m, 35 m, 40 m, 45 m, 50 m, 55 m, 60 m, 65 m, 70 m, 75 m, 80 m, 85 m, 90 m, 95 m, 100 m, 110 m, 120 m, 130 m, 140 m, and 150 m to an upper limit of about 300 m, 290 m, 280 m, 270 m, 260 m, 250 m, 240 m, 230 m, 220 m, 210 m, 200 m, 190 m, 180 m, 170 m, 160 m, and 150 m into the formation from the wellbore” ([0031]). 
Although silent to the values of the distances as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include placing the conventional proppant outside of the near wellbore region first from 11m to 300m away, then the elongated particles in the near wellbore region second no greater than 10m away, in order to place the elongated particles where they “are particularly beneficial in the near wellbore region where the beta factor and well conductivity are especially important” (thereby including:
“introducing a first proppant to a far subterranean formation region, wherein the far subterranean formation region extends an average of 10 to 300 meters from the well bore; 
introducing a second proppant to a near subterranean formation region, wherein the near subterranean formation region extends an average of 0 to 10 meters from the well bore, wherein the second proppant is different from the first proppant, wherein the second proppant has increased length and reduced internal volume compared to the first proppant;”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 20, Matveev discloses “In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7) and “It should be understood that by "conventional" or "spherical" proppant is meant proppant having particles having a roundness of greater than about 0.8 and a sphericity of greater than about 0.8” (p.16).  Accordingly, Matveev anticipates wherein the first proppant has an average size of 0.1 mm to 5 mm.

Claim 11 is rejected under 35 U.S.C. 103 as obvious over Matveev as in claim 1 (as evidenced by Nguyen), and further in view of Loricourt (2016/0115375) (cited previously).
Regarding claim 11, Matveev discloses “The preferable shapes of elongated particles are rods, ovals, plates and disks… The shapes of the elongated particles need not fit into any of these categories, i.e. the elongated particles may have irregular shapes” (p.16).
However, Matveev fails to disclose if these “irregular shapes” include wherein the second proppant has cross sections such as triangle, trefoil, etc. 
Loricourt teaches “A proppant” (abstract) wherein “the mixture may thereafter be extruded, for example, through a die, to form proppants having a cross-section of a desired shape” ([0068]) and “the proppant particles may have a regular polygonal cross-sectional shape. For example, the proppant particles may have a hexagonal-shaped cross-section. According to some embodiments, the proppant may have a multifoil-shaped cross-section. For example, the proppant may have a trefoil-shaped cross-section, a sexfoil-shaped cross-section, or a cross-sectional shape selected from the group consisting of quatrefoil, cinquefoil, huitfoil, or higher multifoil” ([0075]).  Loricourt further teaches “a proppant including proppant particles having a non-circular cross-section may exhibit superior desirable properties relative to a proppant including proppant particles having a circular cross-section of the same diameter as the enclosing diameter of the non-circular cross-sectional shape” ([0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matveev to include “irregular shapes” such as “wherein the second proppant has a cross section in a shape selected from the group consisting of a triangle, a bi-rod shape, a trefoil shape, a quatrefoil shape, a star shape, and a pentagram shape,” in order to provide a “regular polygonal cross-sectional shape” or “multifoil-shaped cross-section” that would “exhibit superior desirable properties relative to a proppant including proppant particles having a circular cross-section of the same diameter as the enclosing diameter of the non-circular cross-sectional shape.”

Response to Arguments
Applicant's arguments filed 23 November 2022 with respect to claims rejected under 35 USC § 103 over Matveev have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “Although the proppants of Matveev are described as "conventional" and "elongated," Matveev does not teach or suggest, at least, that the elongated proppant particles have increased length compared to the conventional proppant particles … The Examiner cites p. 17 of Matveev, which teaches dimensions of elongated particles. That passage of Matveev, however, does not compare those dimensions to dimensions of other proppant particles used in a particular job or suggest that the elongated particles have increased length or reduced volume compared to other particles” (p.6-7).
This is plainly incorrect just from looking at the two passages cited in the rejection.  Specifically, Matveev discloses:
“Suitable sizes for the elongated particles of the invention are as follows. If the particles can be characterized most straightforwardly as cylinders or fibers (with the understanding that these and other characterizations may be approximations of the shapes and the actual shapes may be irregular), then the "lengths" may range from about 0.1 mm to about 30 mm, and the "diameters" from about 0.1 mm to about 10 mm, preferably from about 0.1 mm to about 3 mm” (p.17); and
“In general the proppant used will have an average particle size of from about 100 U.S. mesh (0.149 mm)) to about 10 U. S. mesh (2mm), more particularly, but not limited to 40/60 (420μm/250μm), 20/40 (841μm/420μm), 16/30 (1.19mm/595μm), 12/18 (1.68mm/1.00mm), 10/14 (2.00mm/1.41mm) and 8/12 (2.38mm/1.68mm) sized materials” (p.7).  
Matveev’s “proppant” is drawn to the claimed “first proppant” and the “elongated particles” are drawn to the claimed “second proppant.”  These are clearly disclosed with Matveev’s elongated particles being both longer (0.1-30 mm, i.e. ~15 mm) and narrower (0.1-3 mm, i.e. ~1.5mm) than Matveev’s proppant (1.68-2.38mm round), which just on its face is “wherein the second proppant has increased length and reduced internal volume compared to the first proppant” as claimed.  This is particularly demonstrated in the rejections for claims 7, 8, and 10, but Applicant has not addressed how those claims are rendered obvious by Matveev.
Moreover, the Office recognizes that, in the Specification, Applicant states “It has also been found that the size and shape of the proppant can be reduced in directions, such as width or cross section to reduce the internal volume of the proppant while maintaining the strength of the proppant” ([0050]).  That is, a “reduced internal volume” merely requires wherein the width or cross section is reduced compared to the length.  Matveev provides a “reduced internal volume” by teaching an “elongated particle” per se, by virtue of the “elongated” particle being elongated along the length and thus reduced along the width or cross section.  Additionally, as in claims 7, 8, and 10, it would be obvious to provide the specific forms of the particles within the general conditions set forth by Matveev.
Accordingly, this argument is not persuasive.
Although Applicant points to “advantageous effects in preventing proppant backwash while allowing fluid to flow to the wellbore” (p.7), this is disclosed by Matveev (e.g., p.27 “It was found that there was no flowback of sand (or sand production) from the pack under these conditions”; note that sand = proppant).  Moreover, "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious."  See MPEP 2145 Consideration of Applicant’s Rebuttal Arguments; II. ARGUING ADDITIONAL ADVANTAGES OR LATENT PROPERTIES; Prima Facie Obviousness Is Not Rebutted by Merely Recognizing Additional Advantages or Latent Properties Present But Not Recognized in the Prior Art.  Thus, this cannot be the basis for patentability.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674